Per Curiam,
The evidence relied on by the petitioner to establish the fact of execution and delivery, by his father to him, of the alleged lost deed, etc., falls far short of the kind and degree of proof necessary to warrant any decree in his favor; and hence the court below was clearly right in dismissing the petition at his costs. We find nothing in any of the specifications of error that would warrant a reversal of the decree; nor do we think that either of them requires discussion.
For reasons given in the opinion of the learned trial judge the decree is affirmed and the appeal dismissed at appellant's costs.